Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 3, 2022.
Claims 1-20 are pending in the application.

Response to Arguments/Remarks
Claim Objections
Applicant’s amendments have addressed the objections of claims 2-5, 12-14, and 20.  Accordingly, the objections have been withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.   Applicant has not addressed the rejection.  Accordingly, the rejection has been maintained.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 11-12, 14, 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Rao et al. US Patent Publication No. 2020/0364194 (“Rao”).
Applicant argued that Avraham and Rao do not teach describe that instantiating an application on a target application host including using the application configuration replicated from the source storage system to configure the second instance of the application at the target storage system to direct data requests to the volume on the target storage system, thereby causing the application on the target application host (a different host) to direct data requests to the volume on the target storage system, as recited in claim 1.
Avraham teaches instantiating an application on a target application host including using the application configuration replicated from the source storage system to configure the second instance of the application at the target storage system.  Avraham further describes the application accessing the target storage system (para. [0079],[0081]).  However, Avraham does not expressly teach configuring the second instance of the application at the target storage system to direct data requests to the volume on the target storage system.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in part, “configure the second instance of the application at the target storage system to direct data requests to the volume on the target storage system.”  While the claim requires configuring the second instance of the application, the claim does not comprise a step of directing data requests to the volume.  Therefore, it is not clear whether the claim further requires a step of directing data requests to the volume on the target storage system.  Claims 11 and 19 comprise a similar language and are rejected under a similar rationale as claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 11-12, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Dhamdhere et al. US Patent Publication No. 2019/0065323 (“Dhamdhere”).

Regarding claim 1, Avraham teaches a method comprising: 
replicating, from a source storage system to a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting that the first instance of the application executed in the source application host is unavailable (para. [0079] unplanned failover, user cannot reach the source cluster); 
retrieving, from the volume on the target storage system, the application configuration for the application (para. [0077] target cluster will have access to the target system data); and 
instantiating a second instance of the application on a target application host including using the application configuration within the volume replicated from the source storage system to configure the second instance of the application at the target storage system (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0078] replicating source cluster data (including the volume containing the configuration metadata) from the source storage system to the target cluster. para. [0079] applications are then re-initiated using the installation and deployment scripts.  para. [0082] container is restarted on different node within the same cluster.  container is restarted on a node in a different cluster).
Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Dhamdhere teaches instantiating a second instance of the application includes using application configuration to configure the second instance of the application to direct data requests to a volume on a target storage system (para. [0018] application instance object 112 specifies source configuration information and/or files with configuration information… used (or to be used) to deploy the corresponding containerized application.  configuration information specified… can include… persistent data volumes.  para. [0023] new application instance having the configuration specified in application snapshot object 114 and data of snapshot volume 155 may then be deployed in container cluster 1002.   para. [0032] creates… a new data volume for the application.  para. [0042] parses configuration information that is stored for the application instance specified in the snapshot request to identify data volume(s).  para. [0053] deploys the new application instance.  such a deployment of the new application instance may include… amounting and using the new data volumes.   application instance that includes the application configuration information determined... and a reference to new data volume(s)).  
Avraham discloses deploying an application using application configuration replicated with a volume.  Dhamdhere discloses deploying an application using replicated application configuration to direct access to a new volume.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Dhamdhere’s disclosure such that the configuration within the volume as disclosed by Avraham is used to instantiate the application to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated deployment and running of the application on another computing system by updating the configuration to access the new volume.

Regarding claim 11, Avraham teaches a method comprising: 
receiving, from a source storage system by a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting, by the target storage system, that the first instance of the application executed in the source application host is unavailable (para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster. para. [0079] unplanned failover, user cannot reach the source cluster);
retrieving, by the target storage system, from the volume on the target storage system, the application configuration for the first instance of the application (para. [0077] target cluster will have access to the target system data); and 
providing, by the target storage system to a target application host, the application configuration retrieved from the volume on the target storage system, including using the application configuration within the volume replicated from the source storage system to configure the second instance of the application at the target storage system (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0078] replicating source cluster data (including the volume containing the configuration metadata) from the source storage system to the target cluster. para. [0079] applications are then re-initiated using the installation and deployment scripts.  para. [0082] container is restarted on different node within the same cluster.  container is restarted on a node in a different cluster).

Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Dhamdhere teaches instantiating a second instance of the application includes using application configuration to configure the second instance of the application to direct data requests to a volume on a target storage system (para. [0018] application instance object 112 specifies source configuration information and/or files with configuration information… used (or to be used) to deploy the corresponding containerized application.  configuration information specified… can include… persistent data volumes.  para. [0023] new application instance having the configuration specified in application snapshot object 114 and data of snapshot volume 155 may then be deployed in container cluster 1002.   para. [0032] creates… a new data volume for the application.  para. [0042] parses configuration information that is stored for the application instance specified in the snapshot request to identify data volume(s).  para. [0053] deploys the new application instance.  such a deployment of the new application instance may include… amounting and using the new data volumes.   application instance that includes the application configuration information determined... and a reference to new data volume(s)).  
Avraham discloses deploying an application using application configuration replicated with a volume.  Dhamdhere discloses deploying an application using replicated application configuration to direct access to a new volume.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Dhamdhere’s disclosure such that the configuration within the volume as disclosed by Avraham is used to instantiate the application to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated deployment and running of the application on another computing system by updating the configuration to access the new volume.

Regarding claim 19, Avraham teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor (para. [0093]), the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
replicating, from a source storage system to a target storage system, a volume that includes an application configuration for a first instance of an application utilizing the volume (para. [0069] replicate this mapping from the source storage to the target storage, have each volume keep the PVC within the metadata stored on the volume itself.  metadata volume may be replicated… to the target storage.  para. [0071] replicated metadata… contains mapping data, configuration files for its associated application/container.  para. [0078] replicating the source cluster data… to the target cluster), wherein the first instance of the application is executing within a source application host (para. [0016] computing clusters… deploying application containers to execute various workloads and programs); 
detecting that the first instance of the application executed in the source application host is unavailable (para. [0079] unplanned failover, user cannot reach the source cluster);  
retrieving, from the volume on the target storage system, the application configuration for the application (para. [0077] target cluster will have access to the target system data); and 
instantiating a second instance of the application on a target application host including using the application configuration within the volume replicated from the source storage system to configure the second instance of the application at the target storage system (para. [0072] target cluster to be able to run the application in case of source cluster failure.  para. [0078] replicating source cluster data (including the volume containing the configuration metadata) from the source storage system to the target cluster. para. [0079] applications are then re-initiated using the installation and deployment scripts.  para. [0082] container is restarted on different node within the same cluster.  container is restarted on a node in a different cluster).
Avraham does not expressly teach wherein instantiating the second instance of the application includes configuring the second instance of the application to direct data requests to the volume on the target storage system.
Dhamdhere teaches instantiating a second instance of the application includes using application configuration to configure the second instance of the application to direct data requests to a volume on a target storage system (para. [0018] application instance object 112 specifies source configuration information and/or files with configuration information… used (or to be used) to deploy the corresponding containerized application.  configuration information specified… can include… persistent data volumes.  para. [0023] new application instance having the configuration specified in application snapshot object 114 and data of snapshot volume 155 may then be deployed in container cluster 1002.   para. [0032] creates… a new data volume for the application.  para. [0042] parses configuration information that is stored for the application instance specified in the snapshot request to identify data volume(s).  para. [0053] deploys the new application instance.  such a deployment of the new application instance may include… amounting and using the new data volumes.   application instance that includes the application configuration information determined... and a reference to new data volume(s)).  
Avraham discloses deploying an application using application configuration replicated with a volume.  Dhamdhere discloses deploying an application using replicated application configuration to direct access to a new volume.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Dhamdhere’s disclosure such that the configuration within the volume as disclosed by Avraham is used to instantiate the application to direct requests to the volume on the target storage system.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated deployment and running of the application on another computing system by updating the configuration to access the new volume.

Regarding claim 2, Avraham in view of Dhamdhere teach the method of claim 1, wherein detecting that the first instance of the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Regarding claim 4, Avraham in view of Dhamdhere teach the method of claim 1, wherein replicating, from the source storage system to the target storage system, the volume comprises replicating the application configuration in band with the volume (Avraham: para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata).

Regarding claim 12, Avraham in view of Dhamdhere teach the method of claim 11, wherein detecting, by the target storage system, that the first instance of the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Regarding claim 14, Avraham in view of Dhamdhere teach the method of claim 11, wherein receiving, from a source storage system by a target storage system, a volume comprises receiving the application configuration in band with the volume (Avraham: para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata).

Regarding claim 20, Avraham in view of Dhamdhere teach the apparatus of claim 19, wherein detecting that the first instance of the application executed in the source application host is unavailable comprises receiving an instruction to initiate a disaster recovery procedure (Avraham: para. [0021] Disaster Recovery Between Container Clusters.  para. [0072] recovery plan for a particular application. para. [0079] calls the “failover” command on the target cluster)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Dhamdhere and Subrahmanyam et al. US Patent Publication No. 2019/0129800 (“Subrahmanyam”).

Regarding claim 3, Avraham does not expressly teach the method of claim 1, wherein detecting that the first instance of the application executed in the source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state.
Subrahmanyam discloses detecting that an application executed in a source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state (para. [0048] restart application 112’ there using the replicated data on remote destinations (206).  para. [0061] detecting that application 112′ is down.  launching application 112′ on the remote host system.).  Subrahmanyam comes from a similar field of endeavor of replicating data to a second system in case of failures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Subrahmanyam’s disclosure of detecting that the application has reached a failure state.  One of ordinary skill in the art would have been motivated to do so for benefits of providing high-availability of applications by detecting failures and enabling automatic restart of applications. 

Regarding claim 13, Avraham does not expressly teach the method of claim 11, wherein detecting, by the target storage system, that the first instance of the application executed in the source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state.
Subrahmanyam discloses detecting that an application executed in a source application host is unavailable comprises detecting that the application executed in the source application host has reached a failure state (para. [0048] restart application 112’ there using the replicated data on remote destinations (206).  para. [0061] detecting that application 112′ is down.  launching application 112′ on the remote host system.).  Subrahmanyam comes from a similar field of endeavor of replicating data to a second system in case of failures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Subrahmanyam’s disclosure of detecting that the application has reached failure state.  One of ordinary skill in the art would have been motivated to do so for benefits of providing high-availability of applications by detecting failures and enabling automatic restart of applications. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Dhamdhere and Troutman et al. US Patent Publication No. 2019/0065165 (“Troutman”).

Regarding claim 5, Avraham does not teach the method of claim 1, wherein retrieving, from the volume on the target storage system, the application configuration for the first instance of the application comprises providing, to an agent on the target application host, a location of the application configuration for the first instance of the application.
Troutman teaches providing, to an agent on a target application host, a location of the application configuration for the application (para. [0063] instruct the deployment agent 112 executing on the host 110 to obtain the application revision 120 from the location 126 specified in the deployment configuration 125.  obtains the application revision 120 from the specified location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Troutman’s disclosure such that the retrieving of the application configuration for the first instance of the application in Avraham is performed by providing, to an agent, a location of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing the agent to enable reliable and rapid deployment of software on hosts (para. [0018]). 

Regarding claim 6, Avraham does not teach the method of claim 1, wherein instantiating the second instance of the application on a target application host using the application configuration retrieved from the volume on the target storage system comprises instructing an agent on the target application host to instantiate the second instance of the application on the target application host using the application configuration.
Troutman teaches instructing an agent on a target application host to instantiate the application on the target application host using the application configuration (para. [0063] instruct the deployment agent 112 executing on the host 110 to obtain the application revision 120 from the location 126 specified in the deployment configuration 125.  obtains the application revision 120 from the specified location.  deploy the application onto the host 110 upon which it is executing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Troutman’s disclosure such that instantiating the second instance of the application as disclosed by Avraham comprises instructing an agent on a target application host to instantiate the application on the target application host using the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing the agent to enable reliable and rapid deployment of software on hosts (para. [0018]). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Dhamdhere and DeHaan US Patent Publication No. 2010/0306347 (“DeHaan”).

Regarding claim 7, Avraham does not teach the method of claim 1, wherein the application configuration is generated by an agent on the source application host interrogating the application on the source application host.
DeHaan teaches application configuration generated by an agent on the source application host interrogating the application on the source application host (fig. 1.  see agent 118 on host 108 and computing systems 110.  para. [0026] monitoring agent 118… configuration data for the services software 112 and the support software 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with DeHaan’s disclosure of utilizing an agent to generate the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of automating managing and configuring software, which would reduce time and effort of managing a network (para. [0013]). 

Regarding claim 15, Avraham does not teach the method of claim 11, wherein the application configuration is generated by an agent on the source application host interrogating the application on the source application host.
DeHaan teaches application configuration generated by an agent on the source application host interrogating the application on the source application host (fig. 1.  see agent 118 on host 108 and computing systems 110.  para. [0026] monitoring agent 118… configuration data for the services software 112 and the support software 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with DeHaan’s disclosure of utilizing an agent to generate the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of automating managing and configuring software, which would reduce time and effort of managing a network (para. [0013]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Dhamdhere and Jayaram et al. US Patent Publication No. 2021/0248047 (“Jayaram”).

Regarding claim 8, Avraham does not teach the method of claim 1, wherein at least a portion of the application configuration is stored in a volume tag for the volume.
Jayaram teaches at least a portion of an application configuration is stored in a volume tag for the volume (para. [0030] policy entries that may be maintained for each application includes… volume tags.  para. [0050] application profile.  see application UUID.  para. [0056] volume tags associated with the application… unique tag may include… application UUID).  Jayaram comes from a similar field of endeavor of providing disaster recovery by failing over to a second system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Jayaram’s disclosure of volume tag storing a portion of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of using information in the tag to map volume tags and policies of the application. 

Regarding claim 16, Avraham does not teach the method of claim 11, wherein at least a portion of the application configuration is stored in a volume tag for the volume.
Jayaram teaches at least a portion of an application configuration is stored in a volume tag for the volume (para. [0030] policy entries that may be maintained for each application includes… volume tags.  para. [0050] application profile.  see application UUID.  para. [0056] volume tags associated with the application… unique tag may include… application UUID).  Jayaram comes from a similar field of endeavor of providing disaster recovery by failing over to a second system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Jayaram’s disclosure of volume tag storing a portion of the application configuration.  One of ordinary skill in the art would have been motivated to do so for benefits of using information in the tag to map volume tags and policies of the application.

Claims 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Dhamdhere and Ureche et al. US Patent Publication No. 2011/0252242 (“Ureche”).

Regarding claim 9, Avraham does not teach the method of claim 1, wherein the application configuration is stored in a portion of the volume designated for the application configuration.
Ureche discloses the concept of designating a portion of a volume for particular data (para. [0025] portions of storage volume 204 are allocated for use.  allocated for use are those portions that are associated with particular files).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Ureche’s disclosure of designating a portion of a volume for particular data such that a portion of the volume is designated for storing of the application configuration.  One of ordinary skill in the art would have been motivated to do so in order to have provided volume protection.

Regarding claim 10, Avraham does not teach the method of claim 1, wherein the application configuration is stored separate and distinct from volume data for the volume.
Ureche discloses the concept of storing data separate and distinct from volume data for a volume (para. [0025] portions of storage volume 204 are allocated for use.  allocated for use are those portions that are associated with particular files).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Ureche’s disclosure of separately and distinctly storing data from volume data such that the application configuration of Avraham is stored separate and distinct from volume data.  One of ordinary skill in the art would have been motivated to do so in order to have provided volume protection.

Regarding claims 17-18, the claims are method claims corresponding to claims 9-10 and comprising similar subject matter.  Therefore, claims 17-18 are rejected under a similar rationale as claims 9-10. 

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445